Citation Nr: 1116994	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to July 5, 2007.

2.  Entitlement to a rating higher than 70 percent for service-connected PTSD, from July 5, 2007.

3.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2003, September 2004, and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the September 2005 Statement of the Case (SOC) indicates that the PTSD appeal stems from an April 2005 rating decision.  However, the Board notes that the Veteran submitted a timely notice of disagreement to the April 2003 rating decision and as such, the April 2003 rating decision is the decision on appeal.

The Board also notes that this appeal originally included entitlement to a total disability rating based on unemployability (TDIU); however, that issue was granted in a September 2008 rating decision and as such, is no longer on appeal.

In an August 2007 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective July 2007.  As such, the Board has characterized the Veteran's PTSD claim as set forth on the title page.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, since October 12, 2002, his PTSD has been manifested by severe residual impairment, with symptoms such as persistent delusions or hallucinations, persistent danger of hurting self or others, and inability to perform activities of daily living.  

2.  Service connection is in effect for PTSD, rated as 100 percent disabling; residuals of cold injury left lower extremity, rated as 30 percent disabling; residuals of cold injury right lower extremity, rated as 30 percent disabling; peripheral artery disease left lower extremity, rated as 20 percent disabling; peripheral artery disease right lower extremity, rated as 20 percent disabling; peripheral neuropathy left lower extremity, rated as 20 percent disabling; and peripheral neuropathy right lower extremity, rated as 20 percent disabling; the Veteran's combined total evaluation is 100 percent.

3.  The evidence shows that the Veteran is in need of regular aid and attendance from another person, based on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD, effective October 12, 2002, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance and/or housebound status have been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to an Initial Rating Higher Than 30 Percent for Service-Connected PTSD, Prior to July 5, 2007, and Entitlement to a Rating Higher than 70 Percent, From July 5, 2007

Service connection for posttraumatic stress disorder (PTSD) was established by an April 2003 rating decision, at which time a 30 percent rating was assigned, effective from October 2002.  In an August 2007 rating decision, the RO granted an increased rating of 70 percent, effective July 5, 2007.  The Veteran asserts his disability is more severely disabling than what is represented by the current ratings.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411, prior to July 5, 2007 and is rated as 70 percent disabled from July 5, 2007.  

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in November 2002.  It was noted that the Veteran was a very poor historian and rambled through much of the interview.  He was very circumstantial and could not comprehend the time frame the examiner was referring to during much of the interview.  The Veteran reported flashbacks, nightmares, night sweats, nervousness, and shaking.  The examiner stated that the Veteran had a diminished capacity of psychosocial function; however, it was unclear if it was secondary to his medical problems or his psychiatric symptoms.  The Veteran had fair grooming and hygiene and his speech was clear but rambling.  His affect was slightly restricted, his thought processing circumstantial and tangential.  It was noted that he had the ability to maintain minimal personal hygiene and other basic activities of daily living.  There was no evidence of memory loss or impaired impulse control.  A global assessment of functioning (GAF) score of 45 was assigned.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 45 indicates serious symptoms or serious impairment in social or occupational functioning.  

The Veteran was afforded a VA examination in January 2003.  He reported increased nightmares and inability to sleep.  He also stated that since September 2002 he had been attending group mental health meetings.  The Veteran reported that he has several stepchildren with whom he has a good relationship but that he has no hobbies or outside interests.  He stated he has bad dreams, difficulty sleeping, intrusive thoughts, and an exaggerated startle response.  His hygiene and grooming habits were fair but his speech tended to be rambling and at times, he was both circumstantial and tangential.  The examiner stated the Veteran's memory and concentration appeared to be somewhat limited, in that he had some difficulty with particular dates and times, although he was oriented to the current date.  A GAF score of 45 was given.

The Veteran was admitted to a VA hospital in December 2003 for psychiatric reasons.  The Veteran reported auditory and visual hallucinations of scenes of his past combat in Korea.  It was noted that the Veteran's mood and PTSD symptoms rapidly improved with being around others for socialization and to assist him to overcome the obstacles of his physical impairments that exacerbated his mental condition.  

The Veteran was afforded a VA examination in May 2004.  The examiner noted that the Veteran continued to present with signs and symptoms of his previously diagnosed PTSD and his impairment related to PTSD was predominately serious in nature, with times when he is functioning in the moderate range.  A GAF score of 45 to 50 was given.  

The Veteran was afforded a VA examination in February 2005.  He reported frequent night sweats and nightmares, flashbacks, extreme startle response, crying spells, depression, suicidal thoughts and impulses three to four times per week, decreased ability to care for himself and episodic impulses to violence.  The examiner noted that dress and personal hygiene were within normal limits and there was no overt evidence of defects in memory.  The examiner stated that the Veteran suffered from chronic and severe PTSD and was considered to be permanently and totally disabled.  A GAF score of 40 was assigned.  

The Veteran was afforded a VA examination in February 2006.  The examiner stated that it was clear from reviewing medical records that the Veteran had a permanent and total disability due to the fact that he had chronic and severe PTSD that was only partially controlled by medications and had debilitating medical problems that were contributing to additional depression on the Veteran.  The examiner stated that the Veteran's PTSD and multiple medical problems had severely and negatively affected all aspects of his life.  The examiner further stated that the Veteran was considered to be totally permanently disabled and unemployable due to his PTSD.  The examiner also noted that upon reviewing the last VA examination, it was not sufficiently noted that when the Veteran's wife passed away he lost his only social support resource and that she seemed to allow him to at least moderately function, especially at night.  A GAF score of 40 was assigned.  

The Veteran was afforded a VA examination in July 2007.  It was noted that the Veteran was homebound for the most part, but the facility where he lived provided some assistance and limited avenues for social activities.  The Veteran reported nightmares, lack of sleep, auditory and visual hallucinations, panic attacks at least once per week, homicidal thoughts, and suicidal thoughts.  It was noted that the Veteran was unable to maintain minimum personal hygiene and that the Veteran was only able to function at the level that he does because of friends and a regular home health aide who visits him daily during the week.  A GAF score of 35 was assigned, indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The examiner stated the Veteran has struggled with PTSD over many years and remains extremely socially isolated except for his weekly therapy group, a friend or two from that group, and his home health aide.  The examiner stated that the Veteran was entirely dependent upon others for his mental health concerns as well as other health issues.

The Veteran was afforded a VA examination in May 2008.  He again reported flashbacks and nightmares, insomnia, depression, anxiety, nervousness, difficulty concentrating and irritability.  He also indicated he has had suicidal thoughts, homicidal thoughts, auditory and visual hallucinations, and panic attacks.  His remote memory was moderately impaired and recent and immediate memories were mildly impaired.  A GAF score of 40 was given.  It was noted that there had not been any significant changes in status in the past eight months since the prior VA examination.

The Board finds the Veteran is entitled to a rating of 100 percent, prior to July 5, 2007 and from July 5, 2007.  A 100 percent rating is warranted because records indicate the Veteran has persistent delusions or hallucinations, persistent danger of hurting self or others, and inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The VA examiner in February 2005 stated that the Veteran suffered from chronic and severe PTSD and was considered to be permanently and totally disabled.  Additionally, the February 2006 VA examiner stated that the Veteran has a permanent and total disability due to the fact that he has chronic and severe PTSD that is only partially controlled by medications.  The July 2007 VA examiner stated that the Veteran was only able to function at the level that he does because of friends and a regular home health aide who visit him daily during the week and that he is entirely dependent upon others for his mental health concerns.  For these reasons, the Board finds that the Veteran is entitled to a 100 percent rating for his PTSD.

III.  Entitlement to Special Monthly Compensation Based on the Need for Aid and Attendance or Being Housebound Due to Service-Connected Disabilities

The Veteran asserts his service-connected disabilities are so severe that he requires the need for aid and attendance.

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making  such determinations, consideration is given to such  conditions as: the inability of the claimant to dress or  undress himself or to keep himself ordinarily clean and  presentable; frequent need of adjustment of any special  prosthetic or orthopedic appliances which by reason of the  particular disability cannot be done without assistance;  inability of the claimant to feed himself through loss of  coordination of upper extremities or through extreme  weakness; inability to attend to the wants of nature; or  incapacity, either physical or mental, which requires care or  assistance on a regular basis to protect the claimant from  hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be present before a favorable rating be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to need regular aid and attendance, not that there be a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that individuals remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a).

The Veteran is in receipt of a 100 percent (total) rating for PTSD.  Service connection is also in effect for residuals of cold injury left lower extremity, rated as 30 percent disabling; residuals of cold injury right lower extremity, rated as 30 percent disabling; peripheral artery disease left lower extremity, rated as 20 percent disabling; peripheral artery disease right lower extremity, rated as 20 percent disabling; peripheral neuropathy left lower extremity, rated as 20 percent disabling; and peripheral neuropathy right lower extremity, rated as 20 percent disabling.

Review of the claims file reveals voluminous medical records concerning the Veteran's various service-connected and nonservice-connected disabilities and their effects on his daily living.  There are numerous reports submitted regarding the Veteran's need for aid and attendance.

In December 2003, the Veteran was hospitalized for his PTSD.  It was noted that the Veteran was assessed to be unemployable and aid and attendance benefits were recommended due to his service-connected illness of PTSD being markedly worsened by his inability to function optimally alone.  See December 2003 Discharge Summary.  

The Veteran was afforded a VA examination in December 2003.  The examiner stated that the Veteran's service-connected PTSD symptoms were exacerbated to the point of recent hospitalization and he had suicidal thoughts caused by his constant isolation and physical struggle during his many hours alone.  It was noted that he was unable to meet his basic activities of daily living.  

In February 2005, a VA examiner stated that the Veteran suffered from chronic and severe PTSD and was considered to be permanently and totally disabled.  In February 2006, a VA examiner stated that it was clear from reviewing medical records that the Veteran had a permanent and total disability due to the fact that he had chronic and severe PTSD that was only partially controlled by medications and had debilitating medical problems that were contributing to additional depression on the Veteran.  The examiner stated that the Veteran's PTSD and multiple medical problems have severely and negatively affected all aspects of his life.  The examiner further stated that the Veteran is considered to be totally permanently disabled and unemployable due to his PTSD.  In July 2007, a VA examiner noted that the Veteran was homebound for the most part, and the Veteran was unable to maintain minimum personal hygiene.  The examiner stated that the Veteran was only able to function at the level that he does because of friends and a regular home health aide who visit him daily during the week.  The examiner stated that the Veteran is entirely dependent upon others for his mental health concerns as well as other health issues.  It was noted that when the Veteran has been unable to attend his group therapy because of illness or other reasons his mental health quickly deteriorated.

Additionally, during a November 2008 VA examination, the examiner opined that the Veteran's service-connected peripheral neuropathy and peripheral arterial disease could at least as likely as not affect his employability and his need for aid and attendance.  See November 2008 VA examination.

After considering the totality of the record, the Board finds the Veteran is entitled to special monthly compensation.  The critical question to be determined in this case is whether the Veteran's service-connected disabilities result in the need for regular aid and attendance of another person because of resultant helplessness.  Based on its review of the record, the Board concludes that the criteria have been met.  The Veteran's service-connected PTSD has caused him total social and occupational impairment, and the competent medical evidence of record indicates that his disabilities render him confined to his home, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others.  In fact, multiple VA examiners have stated that the Veteran is entirely dependent upon others for his mental health concerns as well as other health issues and he is unable to maintain minimum personal hygiene.  

In conclusion, giving the Veteran the benefit of the doubt, the Board finds the Veteran is entitled to special monthly compensation based on the need for aid and attendance or being housebound due to service-connected disabilities.


ORDER

Effective October 12, 2002, entitlement to a 100 percent rating for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to special monthly compensation based on the need for aid and attendance or being housebound due to service-connected disabilities is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


